

116 S2625 IS: Syrian Allies Protection Act
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2625IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Warner introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize the admission of a limited number of Kurdish Syrians and other Syrian partners as
			 special immigrants, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Syrian Allies Protection Act.
		2.Special immigrant status for persons working directly with the United States Armed Forces in Syria
 (a)In generalSubject to subsection (c)(1), the Secretary of Homeland Security may provide an alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)) if the alien—
 (1)submits a petition under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)); and
 (2)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility, the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)) shall not apply.
 (b)Aliens describedAn alien described in this subsection— (1)(A)is a national of Syria;
 (B)worked directly with the United States Armed Forces as a translator or in another role that was vital to the success of the United States military mission in Syria, as determined by the Secretary of Defense or his designee, for a period of at least 6 months between September 13, 2014, and October 15, 2019;
 (C)obtained a favorable written recommendation from a general or flag officer in the chain of command of the United States Armed Forces unit that was supported by the alien; and
 (D)cleared a background check and screening before filing a petition under subsection (a)(1), as determined by a general or flag officer in the chain of command of the United States Armed Forces unit that was supported by the alien; or
 (2)(A)is the spouse or child of a principal alien described in paragraph (1); and (B)is following or accompanying to join such principal alien.
					(c)Numerical limitations
 (1)In generalThe total number of principal aliens who may be provided special immigrant status under this section during any fiscal year may not exceed 250.
 (2)Counting against special immigrant capFor purposes of the application of sections 201 through 203 of the Immigration and Nationality Act (8 U.S.C. 1151 through 1153) in any fiscal year, aliens eligible for special immigrant status under this section—
 (A)shall be treated as special immigrants described in section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) who are not described in subparagraph (A), (B), (C), or (K) of such section; and
 (B)shall not be counted against the numerical limitations under sections 201(d), 202(a), and 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
 (d)Adjustment of statusNotwithstanding paragraphs (2), (7), and (8) of section 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)), the Secretary of Homeland Security may adjust the status of an alien to that of a lawful permanent resident under section 245(a) of such Act if the alien—
 (1)was paroled or admitted as a nonimmigrant into the United States; and (2)is otherwise eligible for special immigrant status under this section and under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
				3.Evacuation framework
 (a)In generalThe Secretary of Defense, in consultation with the Secretary of State and the Secretary of Homeland Security, shall develop and implement a framework for—
 (1)temporarily resettling individuals applying for special immigrant status whose lives or safety is at risk if they remain in their country of origin or country of last habitual residence in a safe third country while appropriate background checks are conducted on such individuals; and
 (2)granting humanitarian parole to individuals described in paragraph (1) pursuant to section 212(d)(5)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(B)).
 (b)Effect of recommendationIf the Secretary of Homeland Security determines that an alien who has obtained a favorable written recommendation pursuant to subparagraph (C) of section 2(b)(1), or the spouse or child of such alien, would be exposed to significant risk to his or her life or safety while waiting for the results of the background check and screening described in subparagraph (D) of such section, such recommendation shall be deemed to constitute sufficient evidence of a compelling reason—
 (1)to temporarily resettle the alien and his or her spouse and children, if applicable, in a safe third country; or
 (2)to parole the alien and his or her spouse and children, if applicable, pursuant to section 212(d)(5)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(B)).
 4.Resettlement assistanceSyrian aliens granted special immigrant status under section 2 shall be eligible for resettlement assistance, entitlement programs, and other benefits available to refugees admitted under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for a period not to exceed 6 months.